Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-18-2007

Stackhouse v. Kravich
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-3956




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Stackhouse v. Kravich" (2007). 2007 Decisions. Paper 1259.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1259


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
BLD-159                                               NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                     NO. 06-3956
                                  ________________

                              STEPHEN STACKHOUSE,
                                              Appellant
                                       vs.

               JOHN KRAVICH, Public Defender, Montgomery County
                   ____________________________________

                    On Appeal From the United States District Court
                       For the Eastern District of Pennsylvania
                              (D.C. Civ. No. 06-cv-03118)
                     District Judge: Honorable Timothy J. Savage
                    _______________________________________

           Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
                                   March 22, 2007
             Before: MCKEE, FUENTES and WEIS, CIRCUIT JUDGES

                                Filed: April 18, 2007
                              _______________________

                                      OPINION
                              _______________________


PER CURIAM.

             Appellant, Stephen Stackhouse, proceeding pro se and in forma pauperis,

filed a complaint asserting a claim under 42 U.S.C. § 1983 against public defender John

Kravich. The complaint alleges that Kravich did not adequately defend Stackhouse

against state criminal charges. Stackhouse requests money damages and that his state

                                            1
conviction be overturned. We agree with the District Court that Kravich is not a proper

party to this action, see Polk County v. Dodson, 454 U.S. 312, 325 (1981), and that even

if he were, the instant challenge to the validity of the state conviction would be barred by

Heck v. Humphrey, 512 U.S. 477, 486-87 (1994).

              As the appeal lacks arguable merit, we will dismiss it pursuant to 28 U.S.C.

§ 1915(e)(2)(B). Appellant’s motion for appointment of counsel is denied.




                                             2